DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/28/2021 is accepted and entered. Accordingly, paragraph [0025] of the Specification is amended, claims 1, 12-16, and 20 are amended, and claim 11 is canceled.
Claims 1-10 and 12-21 are pending.
In view of the amendment filed 4/28/2021, the previous objection to the Drawings is withdrawn.
In view of the amendment filed 4/28/2021, the previous rejection of claims 1 and 16 under 35 U.S.C. 102(a)(1) is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the object" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 1 and 16, reference is made to an imaging surface and an object, however, there is no recitation of the object being on or near the imaging surface. For the purposes of examination, it is best understood that the object is on the imaging surface.
Allowable Subject Matter
Claims 1-10 and 12-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 16, Bingham et al. (US 2012/0019510, hereinafter Bingham; filed Jul. 23, 2010) teaches a neutron imaging system/method (Fig. 1) comprising: a neutron source assembly including a neutron emission source (110) housed in a chamber (116); and an imaging surface located a distance from the neutron emission source at which an image capture apparatus (140) can be placed, wherein there is no neutron moderator and no collimator located between the neutron emission source and the imaging surface [0035-0042]. However, Bingham does not teach the image-capture apparatus is located at the imaging surface, where comprising: namely, wherein the image-capture apparatus is located at the imaging surface.
Claims 2-10, 12-15, and 17-21 are allowable due to dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884